DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 5/24/21.  Claims 21-22,25-28,30-36 and 38-41 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Arguments
 	Applicant's arguments filed 5/24/21 with respect to claims rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-27 , 35-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent Application Publication 2017/0337027 A1, hereinafter “Chan”) and further in view of Czelnik et al.(US Patent Application Publication 2016/0195989 A1, hereinafter “Czelnik”)
 	As to claim 21, Chan teaches a method comprising:
roviding a user interface screen simultaneously including both; a navigation application content panel showing navigation information; and a media content selection panel (Chang Fig.3) showing:
 	Chan fails to expressly teach a media content selection panel showing: a currently playing card representing a currently playing media content item and having a left side and a right side: and additional cards representing media content items that can be selected for playback with a swipe touch input, wherein the additional cards include a first plurality of cards to the left side of the currently playing card and a second plurality of cards to the right side of the currently playing card; 
 	However, Czelnik teaches  a media content selection panel showing: a currently playing card representing a currently playing media content item and having a left side and a right side: and additional cards representing media content items that can be selected for playback with a swipe touch input, wherein the additional cards include a first plurality of cards to the left side of the currently playing card and a second plurality of cards to the right side of the currently playing card.( Czelnik Fig.8 and par [0067] teaches cover list 28 that is compiled from various covers of music albums)
 	Chan and  Czelnik are analogous art directed toward on-board navigation system  and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Chan and  Czelnik  according to known methods to achieve the claimed invention and  yield predictable 
 	Chan and Czelnik further teach while providing the user interface screen simultaneously including both the navigation application content panel and the media content selection panel, with the media content selection panel being overlaid on the navigation application content panel (Chan Fig.3):
 	receiving, over the media content selection panel, a swipe touch input that selection of a media content item selects one of the additional cards for playback; playing a media content item associated with the selected card (Czelnik par 0065] teaches user performs a push gesture to select a list entry. Czelnik Fig.8 and par [0067] teaches cover list 28 that is compiled from various covers of music albums); and while playing the media content item, providing navigation information in the navigation application content panel and displaying media playback information in the media content selection panel. (Chan Fig.3 and par [0071] teaches displaying  graphical element associated with the music application )
 	Chan and Czelnik do not teach with the media content selection panel being overlaid on the navigation application content panel.
 	However, Jeong teaches with the media content selection panel being overlaid on the navigation application content panel. (Jeong Fig.6 and par [0081] teaches the music play control screen is overlaid on the navigation screen)
	Chan, Czelnik and Jeong are analogous art directed toward on-board navigation system and both teachings operate the same as separately as in combination. Since  		

 	As to claim 22, Chan, Czelnik and Jeong teach the method of claim 21, wherein providing the navigation information in the navigation application content panel includes to provide next turn information or traffic information. (Chan Fig.5B)

 	As to claim 25, Chan, Czelnik and Jeong teach the method of claim 21, further comprising: receiving a tap touch input within the media content selection panel; and recognizing the tap touch input as a skip forward command. (Chan par [0045] teaches tap input)

 	As to claim 26, Chan, Czelnik and Jeong teach the method of claim 25, further comprising: receiving a double-tap touch input within the media content selection panel; and recognizing the double-tap touch input as a skip backward command. (Chan par [0045] teaches one or more tap gestures)

 	As to claim 27, Chan, Czelnik and Jeong teach the method of claim 21, further comprising: converting a base user interface to a travel mode user interface for the media content selection panel. (Chan Fig.5a-5B and par [0083] teaches switching application from primary to secondary region and vice versa)
 	
 	Claims 35-36 and 38-40 merely recite a media playback device to perform the method of claims 21-22 and 25-27 respectively. Accordingly, Chan,  Czelnik and Jeong teach every limitation of claims 35-36 and 38-40 as indicates in the above rejection of claims 21 -22 and 25- 27 respectively.

 	As to claim 41, Chan, Czelnik and Jeong teach the method of claim 21, wherein the method is performed by a media-playback device separate from a vehicle head unit. (Czelnik par [0037] teaches navigation system, CD or MP3 player)

Claims 28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Yamasaki et al.(US Patent 9,207,092 B1, hereinafter “Yamasaki”) and further in view of Lau et al.(US Patent Application Publication 2008/0066007 A1, hereinafter “Lau”)
 	As to claim 28, Chan teaches a method comprising: 
 	displaying, at a touch-sensitive display of the media playback device, a media playback user interface screen of a media playback application (Chan Fig.5a); determining a media playback device is travelling; and responsive to determining that the media playback device is travelling, providing, at the touch-sensitive display of the media playback device, a navigation information pane overlaid on the media playback user interface screen of the media playback application wherein the navigation information pane overlaid on the media playback user interface screen of the media playback application and including navigation information provided by a navigation application; and including navigation information provided by a navigation application.(Chan Fig.5a-5b and par [0082] teaches determining the vehicle is  approaching a turn at a second time (approaching the turn signal teaches or suggests that the device is travelling). Chan Fig.5a-5B and par [0083] teaches switching application from primary to secondary region and vice versa)
 	Chan does not teach a user-actuatable interface element to expand the navigation information pane to provide additional navigation information overlaid on the user interface screen.
 	However, Yamasaki teaches a user-actuatable interface element to expand the navigation information pane to provide additional navigation information overlaid on the user interface screen. (Yamasaki Fig.7-8 and col 10, lines 20-45 teaches providing compact version of navigation notification information. If a user desires more detailed navigation information a user may select a second interface portion 253 or other designated button which can trigger the display of more comprehensive navigation notification information)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have modified the media playback user interface of Chan with the teachings of Yamasaki to achieve the claimed invention. 
 	Chan and Yamasaki do not expressly teach wherein the navigation information pane overlaid on the media playback user interface screen of the media playback application.
  	However, Lau teaches wherein the navigation information pane overlaid on the media playback user interface screen of the media playback application. (Lau Fig.39 and par [0142] teaches the navigation application may notify the user of upcoming turns using an overlay.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have modified the media playback user interface of Chan and Yamasaki with the teachings of Lau to achieve the claimed invention. One would have been motivated to make such combination to minimize the obstruction of the existing application.
 	As to claim 30, Chan, Yamasaki and Lau teach the method of claim 28, further comprising: response to receiving a touch input within the navigation information pane, switching to the navigation application. (Yamasaki Fig.7-8 and col 10, lines 20-45 teaches providing compact version of navigation notification information. If a user desires more detailed navigation information a user may select a second interface portion 253 or other designated button which can trigger the display of more comprehensive navigation notification information)As to claim 31, Chan, Yamasaki and Lau teach method of claim 28, wherein the navigation information includes a next turn. (Yamasaki Fig.7-8 and col 10, lines 20-45 teaches providing compact version of navigation notification information)
 	As to claim 32, Chan, Yamasaki and Lau teaches the method of claim 28, wherein the media playback user interface screen is a travel mode user interface screen; and wherein displaying the media playback user interface screen is responsive to determining that the media playback device is traveling.(Chan Fig.5a-5B and par [0083] teaches switching application from primary to secondary region and vice versa) 	As to claim 33, Chan, Yamasaki and Lau teach the method of claim 32, further comprising converting a base user interface to generate the travel mode user interface screen.( Chan Fig.5a-5B and par [0083] teaches switching application from primary to secondary region and vice versa)
4. 	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, Yamasaki , Lau and further in view of Wang et al. (US Patent Application Publication 2010/0146444 A1, hereinafter “Wang”) 	 	As to claim 34, Chan, Yamasaki and Lau teach the method of claim 33 but fail to teach wherein the converting the base user interface to generate the travel mode user interface screen includes: identifying one or more user interface elements that are smaller than a predetermined threshold and removing the one or more user interface elements that identified as are smaller than the predetermined threshold.
 	However, Wang teaches wherein the converting the base user interface to generate the travel mode user interface screen includes: identifying one or more user interface elements that are smaller than a predetermined threshold and removing the one or more user interface elements that identified as are smaller than the predetermined threshold. (Wang par [0027] teaches selectable controls can be rearranged resized removed. The examiner interprets the predetermined threshold is a designed choice)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have combined the teachings of Chan, Yamasaki, Lau and Wang to achieve the claimed invention. One would have been motivated to make such combination to improve readability, target-ability and/or accessibility of the user interface elements and controls. (Wang par [0027])	

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEN L DUONG/Primary Examiner, Art Unit 2175